Citation Nr: 1201015	
Decision Date: 01/11/12    Archive Date: 01/20/12

DOCKET NO.  09-02 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for bipolar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to June 1970.

This matter comes before the Board of Veterans' Appeals ("Board") on appeal from a March 2008 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Cleveland, Ohio, which denied entitlement to service connection for bipolar disorder.  The case is currently under the jurisdiction of the RO in Pittsburgh, Pennsylvania.

In September 2009, the Veteran testified before the undersigned Veterans Law Judge during a Travel Board hearing at the Pittsburgh RO.  A transcript of the hearing has been associated with the Veteran's claims folder. 

The appeal is REMANDED to the RO via the Appeals Management Center ("AMC") in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran contends that he suffers from bipolar disorder as a result of active military service.  After a thorough review of the claims folder, the Board has determined that additional development is necessary prior to the adjudication of the claim.

As an initial matter, the Board notes that the Veteran's service treatment records show that he was diagnosed with a psychiatric disorder in 1968 while in service.  However, there is no evidence that the condition was chronic, as he was only treated twice and was not seen for additional complaints or residuals.  His service separation examination report revealed findings within normal limits.

In this respect, the Board notes that every veteran who served in the active military, naval, or air service after December 31, 1946 is taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment, and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 2002).  Only those conditions recorded in examination reports can be considered as "noted" (38 C.F.R. § 3.304(b) (2011)), and a history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions.  Id. § 3.304(b)(1). Determination of the existence of a pre-existing condition may be supported by contemporaneous evidence, or recorded history in the record, which provides a sufficient factual predicate to support a medical opinion (see Miller v. West, 11 Vet. App. 345, 348 (1998)), or a later medical opinion based upon statements made by the Veteran about the pre-service history of his/her condition.  Harris v. West, 203 F.3d. 1347 (Fed. Cir. 2000).

To rebut the presumption of soundness for conditions not noted at entrance into service, VA must show by both clear and unmistakable (obvious and manifest) evidence that the disease or injury existed prior to service, and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003), 
70 Fed. Reg. 23027 (May 4, 2005); Wagner v. Principi¸ 379 F.3d 1089, 1096 (Fed. Cir. 2004).  Temporary or intermittent flare-ups of a pre-existing injury or disease during service are not sufficient to be considered aggravation in service unless the underlying disability, as opposed to the symptoms of that disability, worsened.  See Hunt v. Derwinski, 1 Vet. App. 292 (1991); Beverly v. Brown, 9 Vet. App. 402 (1996).  If the presumption of soundness is not rebutted, "the Veteran's claim is one for service connection."  Wagner, 370 F.3d at 1096.  That is to say, no deduction will be made for the degree of disability existing at the time of the Veteran's entry into service.  Id.; 38 C.F.R. § 3.322 (2011).

In August 2007, the Veteran was afforded a VA mental health examination.  At that time, the examiner diagnosed him with bipolar II disorder, including symptoms of depression, anxiety and mania, and concluded that these symptoms began around 1964, pre-existing service, and were unrelated to military service.  Despite this finding, however, the examiner failed to opine as to whether the Veteran's condition was aggravated by military service. 

In this regard, the United States Court of Appeals for Veterans Claims held that, once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must be adequate, or, at a minimum, VA must notify the claimant as to why one will not or cannot be provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (when the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board may supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises that clearly support its ultimate conclusions); 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. 
§ 3.159(c)(4) (2011) (VA has an affirmative duty to obtain an examination of the claimant if the evidence of record does not contain adequate evidence to decide a claim).  

In light of the foregoing, the Board finds that a new VA examination should be obtained for a medical opinion as to whether the Veteran's bipolar disorder was permanently aggravated by service.  

Furthermore, the Veterans Claims Assistance Act of 2000 ("VCAA"), Public Law No. 106-475, 114 Stat. 2096 (2000), states that VA has a duty to assist claimants in substantiating their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  This includes the duty to notify the claimant of any information needed to substantiate a claim.  As the Board observes that the Veteran was never provided with VCAA notice concerning how to substantiate a claim of entitlement to service connection based on aggravation of a pre-existing condition, the RO/AMC should send the Veteran a new VCAA notice letter informing him of how to substantiate a claim of entitlement to service connection based on aggravation by military service.

Moreover, following the VA examination, VA was informed that the Veteran was receiving Social Security Administration ("SSA") Disability Insurance benefits ("SSDI").  The SSA records, which were not available at the time of the compensation and pension examination, are now of record.  Accordingly, a remand is warranted to allow an examiner to assess this new information.

In addition, it appears that the most recent VA treatment reports of record are dated November 2007.  Where VA has constructive or actual knowledge of the availability of pertinent reports in its possession, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by the claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record.").  As records in the possession of VA are deemed to be constructively of record, while the case is in REMAND status, an attempt should be made to obtain any mental health treatment records since November 2007.

Finally, as the claims folder also now contains private records (which were not of record at the time of the first VA examination) showing that the Veteran also received post-service treatment for bipolar disorder, an attempt should be made to obtain any recent private treatment records that are not currently of record.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should send the Veteran an updated VCAA letter informing him of the requirements for substantiating a claim of entitlement to service connection based on aggravation of a pre-existing condition by military service.  The Veteran should be allowed sufficient time to respond.  

2.  Obtain all available VA treatment records pertaining to the Veteran's current bipolar disorder since November 2007 and associate with the claims folder.  Any negative response must also be noted in the claims folder.
3.  Send the Veteran a release form(s) and ask him to identify any private medical providers that have treated him for bipolar disorder (or any other diagnosed mental disorder) since March 2007, to specifically include those from the Chartiers Center Hospital.  Any records obtained should be associated with the claims folder.  Any negative reply must also be noted in the claims folder.

4.  Following completion of the above, schedule the Veteran for an examination with an appropriate, qualified examiner to determine the nature, approximate onset date and severity of his current bipolar disorder.  The claims folder must be provided to the examiner in connection with the examination, and the examiner must state that the claims folder has been reviewed.  Any tests deemed necessary should be conducted.  The examiner should elicit and record a complete history of the Veteran's previous mental health complaints and symptomatology (before, during and since active duty service) and must note that, in addition to the medical evidence of record, the Veteran's personal statements have been considered in his/her opinion.  

a).  The examiner should review the previous VA examination, the SSDI records, as well as the updated VA and private treatment reports (if any), and determine whether there is clear and unmistakable (obvious and manifest) evidence, that the Veteran's bipolar disorder pre-existed service.  

If so, the examiner should determine whether there is clear and unmistakable (obvious and manifest) evidence that the Veteran's bipolar disorder was not aggravated by service.  Aggravation is defined as a permanent worsening (as opposed to temporary flare-ups or increase in symptoms) beyond the normal progression.  A complete rationale for any opinions expressed, as well as a discussion of the medical principles involved, must be provided.

b).  If the examiner finds that there is not clear and unmistakable evidence that the Veteran's bipolar disorder both pre-existed service and was not aggravated therein, the examiner should determine whether it is at least as likely as not (i.e., whether there is at least a 50 percent probability) that the Veteran's bipolar disorder is of service onset or otherwise related thereto.

The clinician is also advised that the term "at least as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship; "less likely" weighs against the claim.

c).  If the examiner finds that it is impossible to provide the requested opinion(s) without resort to speculation, it should be so stated.  In that case, the examiner must specifically support this conclusion with a detailed medical explanation that takes into consideration all of the pertinent evidence of record (including the Veteran's self-reported history), and addresses such matters as whether 1) there is inadequate factual information upon which to base an opinion (e.g., the lack of service treatment records); 2) the question falls outside of the limits of current medical knowledge or scientific development; 3) the condition manifested in an unusual way, such that its cause or origin is unknowable; or 4) there are other risk factors for developing the condition.

5.  Thereafter, review the claims folder to ensure that the foregoing requested development has been completed and readjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

